Citation Nr: 0942178	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  02-21 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable initial rating for shell 
fragment wound scars of the left lower extremity.  

2.  Entitlement to a compensable initial rating prior to 
October 17, 2008, and in excess of 10 percent thereafter for 
shell fragment wound scars of the right lower extremity.  

3.  Entitlement to a disability rating in excess of 10 
percent prior to October 17, 2008, and in excess of 20 
percent thereafter for internal and external hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to 
August 1947, and from October 1949 to August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran a disability rating in excess 
of 10 percent for his hemorrhoids.  The Veteran subsequently 
initiated and perfected an appeal of this rating 
determination.  

This appeal also arises from a June 2005 rating decision 
which granted the Veteran service connection, with 
noncompensable initial ratings effective February 22, 2005, 
for shell fragment wound scars of the lower extremities.  The 
Veteran also subsequently initiated and perfected appeals of 
these rating determinations, and these issues were merged 
into his pending appeal.  

In December 2006, the Veteran testified via video before the 
undersigned Acting Veterans Law Judge.  His appeal was 
subsequently presented to the Board in August 2007, at which 
time it was remanded for additional development.  It has now 
been returned to the Board.  

In a June 2009 rating decision, the Veteran was awarded 
increased ratings for his shell fragment wound scar of the 
right lower extremity, and for his hemorrhoids.  The Board 
notes that the United States Court of Appeals for Veterans 
Claims (Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, this matter remains in appellate status.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a compensable initial rating for 
shell fragment wound scars of the left lower extremity and 
for an increased rating for hemorrhoids are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

At all times during the pendency of this appeal, the 
Veteran's shell fragment wound scars of the right lower 
extremity were characterized by pain and tenderness; however, 
these scars do not cause limited motion, are not unstable, 
and do not involve an area in excess of 144 square inches.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
prior to October 17, 2008, and no higher for shell fragment 
wound scars of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7801 - 05 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).  For the reasons 
to be discussed below, the Board finds that VA has satisfied 
its duties to the Veteran under the VCAA.  A VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; 
and (5) effective date of benefits where a claim is granted.  
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed VA's duties to assist him.  
In August 2003, December 2003, January 2005, September 2007, 
and September 2009 letters, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
the claims on appeal.  Additionally, the June 2006 
supplemental statement of the case provided him with the 
general criteria for the assignment of an effective date and 
initial rating.  Id.  The Board notes that, in the present 
case, complete notice was also not issued prior to the August 
2001 adverse determination on appeal, which denied an 
increased rating for hemorrhoids.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified 
any timing error in providing notice to the Veteran and 
subsequently readjudicating his claim on several occasions, 
most recently in June 2009.  Id; see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  However, that case was recently overruled by 
the U.S. Court of Appeals for the Federal Circuit, and is no 
longer binding on the Board.  Vazquez-Flores v. Shinseki, --- 
F.3d ----, 2009 WL 2835434 (Fed.Cir.).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and are associated with 
the Veteran's claims files.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
medical records.  He has also been afforded VA medical 
examination on several occasions, most recently in October 
2008.  In December 2006, the Veteran was afforded the 
opportunity to testify via video before the undersigned 
Acting Veterans Law Judge.  The Board is not aware, and the 
Veteran has not suggested the existence of, any additional 
pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The Veteran's 
claims have been fully developed, and he has been afforded 
all due notice; thus, adjudication of his claims at this time 
is warranted.  

The Veteran seeks an increased rating for his shell fragment 
wound of the right leg.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2009). 

Scars, other than of the head, face or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if they 
involve an area or areas exceeding six square inches (39 sq. 
cm), or a 20 percent evaluation if the area or areas exceed 
12 square inches (77 sq. cm).  38 C.F.R. § 4.118, Diagnostic 
Code 7801 (2009).  A note following Diagnostic Code 7801 
provides that a deep scar is one associated with underlying 
soft tissue damage.  

Scars that are superficial, are not productive of limitation 
of motion, and are not on the head, face, or neck warrant a 
10 percent evaluation if they involve an area or areas of 144 
square inches (929 sq. cm) or more.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2009).  

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2009).  A note following this diagnostic code provides that 
an unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2009).  A note following Diagnostic 
Codes 7802, 7803, and 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
Scars may also be rated based on the limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 
7805 (2009).  

In every case where the requirements for a compensable rating 
are not met, a zero percent evaluation may be assigned, even 
if the diagnostic schedule does not provide for such a 
noncompensable evaluation.  38 C.F.R. § 4.31 (2009).  

VA medical examination was afforded the Veteran in April 
2005.  He reported shell fragment wounds to both legs, worse 
on the right, during World War II.  Currently, he experienced 
pain in both legs, especially with use, worse on the right.  
On physical examination, he had an old, healed scar over the 
shin of the right leg.  Multiple additional well-healed scars 
were also observed over the anterior aspect of the right leg 
as well.  Minor well-healed wound scars were also visible 
over the left shin.  Deep tendon reflexes were present at the 
ankles and knees bilaterally, and motor strength was within 
normal limits.  Muscle mass was normal, and no adhesions were 
present.  X-rays were negative for retained foreign bodies in 
either leg.  The final impression was of minor soft tissue 
injuries caused by superficial shell fragment wounds during 
military service.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in December 2006, at which time he reported pain 
and tenderness of the scars of the right lower extremity.  

Another VA examination was afforded the Veteran in October 
2008.  He again reported incurring shrapnel wounds to both 
lower extremities during military service in World War II.  
He was initially treated at a field hospital, and returned to 
duty shortly thereafter.  He denied any subsequent surgery 
due to his shell fragment wounds.  He continued to experience 
pain of the lower extremities, especially on the right, for 
which he used a topical medication.  The Veteran has also 
experienced more recently recurrent lesions over both lower 
extremities, some in the general proximity of the Veteran's 
shell fragment wound scars.  He was noted to have recently 
been diagnosed with diabetes.  On physical examination, the 
Veteran's scar of the right lower extremity was described as 
10 inches in length and 1.5 inches in width.  The scar itself 
was very irregular, with 5 prominent sections depressed by 
1/8 inches into the surrounding skin.  Tenderness, burning, 
and itching were reported in this region.  No underlying 
induration or skin breakdown was present over the surface of 
this scar, and the scar was not bound to the underlying 
tissue.  The examiner characterized the scar as severely 
disfiguring.  The Veteran also had approximately 6 sores over 
the right lower extremity, randomly distributed, some with 
hemorrhagic crusting or indications of infection.  The 
examiner suggested these were unrelated to the Veteran's 
shell fragment wound scars, but were a result of the 
Veteran's diabetes mellitus.  

As noted in the introduction, the Veteran has been awarded a 
10 percent rating, effective October 17, 2008, for his shell 
fragment wound scar of the right lower extremity.  Thus, the 
Board will consider entitlement to a compensable initial 
rating prior to October 17, 2008, and in excess of 10 percent 
thereafter.  

Considering first the period prior to October 17, 2008, the 
Board notes the Veteran has consistently reported pain and 
tenderness of the scar of his right lower extremity, even 
prior to his October 2008.  Specific findings of right leg 
pain were made within the April 2005 VA examination report.  
The Board notes that although the Veteran has no formal 
medical training, he is nonetheless competent as a layperson 
to testify regarding easily-observable symptomatology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007.  Thus, 
in light of 38 C.F.R. §§ 4.3 and 4.7, the Board finds a 
compensable initial rating of 10 percent prior to October 17, 
2008, for the Veteran's shell fragment wound scars of the 
right lower extremity is warranted.  

The Board must next consider whether a disability rating in 
excess of 10 percent for his shell fragment wound scars of 
the right lower extremity is warranted at any point during 
the pendency of this appeal.  After reviewing the totality of 
the evidence, the Board finds the preponderance of the 
evidence to be against such an award.  A 10 percent rating 
represents the maximum schedular rating available under 
Diagnostic Code 7804, and evaluation of this disability under 
other diagnostic criteria for scars is not currently 
warranted.  According to the April 2005 and October 2008 VA 
examination reports, the Veteran's scars of the right lower 
extremity are well-healed, without functional impairment of 
the underlying right leg.  The scar itself covered 
approximately 15 square inches, but was not bound to the 
underlying tissue, or otherwise involved underlying soft 
tissue damage; thus, a disability rating in excess of 10 
percent under Diagnostic Code 7801 is not warranted.  In 
addition, a 10 percent rating is not warranted under 
Diagnostic Code 7802 or Diagnostic Code 7803 because the scar 
is stable and it involves an area smaller than 144 square 
inches.  Also, the scar does not warrant a compensable rating 
under Diagnostic Code 7801 or 7805 because the scar is 
neither deep nor productive of limited motion.  Although the 
Veteran has complained of increased pain on use of his right 
leg, his scar has not been demonstrated to result in any 
additional functional impairment.  

The Board is also cognizant of the Veteran's contentions 
concerning the severity of his service-connected disability, 
and that he experiences pain and discomfort on a regular 
basis due to his shell fragment wound scars.  However, pain 
is the basis for the assigned rating of 10 percent.  As 
explained above, the scars do not meet any of the other 
criteria for a higher rating.  Consideration has been given 
to assigning a staged rating; however, at no time during the 
period in question has the disability warranted more than a 
10 percent rating.  See Fenderson, supra.  

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In the case at hand, the record reflects that the Veteran has 
not required any hospitalization for his scar, and has not 
lost time at work, as he is retired.  Thus, the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.  

In conclusion, the preponderance of the evidence supports a 
compensable initial rating of 10 percent prior to October 17, 
2008, for his shell fragment wound scars of the right lower 
extremity, and no higher.  As a preponderance of the evidence 
is against the award of a disability rating in excess of 10 
percent, the benefit of the doubt doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating of 10 percent prior to October 17, 2008, 
for shell fragment wound scars of the right lower extremity 
is granted.  


REMAND

As was noted in the introduction, this appeal was originally 
presented to the Board in August 2007, at which time it was 
remanded for additional development, to include a VA 
dermatological examination.  This examination was to include 
findings relevant to the Veteran's service-connected shell 
fragment wound scars of the left lower extremity.  While the 
Veteran was afforded VA dermatological examination in October 
2008, the examination report is essentially devoid of 
discussion of the Veteran's shell fragment wound scars of the 
left lower extremity, although the examiner does discuss the 
Veteran's scar of the left forehead, for which service 
connection has not been granted, suggesting some form of 
administrative error.  Nevertheless, the Court has held that 
compliance with a remand is not discretionary, and that if 
the agency of original jurisdiction fails to comply with the 
terms of a remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, 
the Board is compelled to remand this issue to afford the 
Veteran a VA examination which results in the required 
medical findings.  

Next, the Board observes that the Appeals Management Center 
(AMC) failed to include the issue of entitlement to an 
increased rating for hemorrhoids within the June 2009 
supplemental statement of the case.  According to a June 2009 
rating decision, this issue was "considered resolved in 
full" upon the grant of a 20 percent rating, effective 
October 17, 2008.  However, as the Veteran was not granted a 
total (100 percent) rating, he has not been granted the 
maximum possible benefit sought on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The Veteran has, among other 
contentions, alleged evaluation of his service-connected 
disability under Diagnostic Code 7332, for impairment of 
sphincter control, is warranted.  In contrast to Diagnostic 
Code 7336, for hemorrhoids, Diagnostic Code a7332 allows for 
a maximum schedular rating in excess of 20 percent.  
Furthermore, the Board observes the Veteran's pending 
increased rating claim was received in June 2001, but the 
award of a 20 percent rating was made effective only from 
October 17, 2008, many years later.  Thus, this award is not 
a full grant of the benefit sought on appeal.  Consequently, 
this matter remains in appellate status.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for VA 
examination in order to ascertain the 
current severity of his shell fragment 
wound of the left lower extremity.  The 
entire claims file must be made available 
to the examiner in conjunction with the 
examination, and the examination report 
should reflect review of the claims 
folder.  All clinical observations and 
findings should be reported in detail.  

The examiner should prepare a report of 
dermatological examination that details 
the extent of the Veteran's scarring 
residual to his shell fragment wounds to 
the left leg.   The examiner's findings 
must be stated in terms conforming to the 
applicable rating criteria of 38 C.F.R. 
§ 4.118 (schedule of ratings - skin).  If 
the examiner identifies any other 
residuals of the shell fragment wounds 
(musculoskeletal or neurologic) such 
residuals should be described in terms 
conforming to the appropriate rating 
criteria. 

2. To help avoid future remand, ensure 
that the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
Veteran's pending claims in light of any 
additional evidence added to the record, 
to include entitlement to an increased 
rating for hemorrhoids.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


